Citation Nr: 9914487	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to a compensable evaluation for a left ear 
hearing loss.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This appeal arose from a January 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  This decision was confirmed and continued 
by a rating action issued in August 1993.  In October 1995, 
these issues were remanded by the Board of Veterans' Appeals 
(Board) to the RO for additional development.  In February 
1998, a rating action was issued which continued to deny 
entitlement to service connection for a right ear hearing 
loss disability.  This case was again remanded for 
development in May 1998, following which a rating action was 
issued in January 1999 which continued to deny the benefits 
sought.


FINDING OF FACT

A chronic right ear hearing loss disability resulting from 
service has been demonstrated.


CONCLUSION OF LAW

A chronic right ear hearing loss disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran's service medical records contained an undated 
audiological evaluation.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15







On the authorized audiological evaluation in conducted in 
September 1971 as part of the separation examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0

15







The veteran was examined by VA in July 1992.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
50







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.

During a June 1993 private examination, the veteran displayed 
speech recognition ability of 100 percent in the right ear.  
The pure tone average was 13.

The veteran was afforded a VA examination in September 1998.  
During the audiological examination, he indicated that his 
greatest difficulties hearing occurred in the car; the road 
noise made it hard for him to hear.  He also had trouble 
hearing if two or three people talked simultaneously.  He 
stated that in service he was in the mechanized infantry and 
was around very loud equipment and vehicles.  He was also 
around outgoing and incoming artillery fire.  After service, 
he worked as a truck driver and, for the past couple of 
years, in the logging business.  On the authorized 
audiological evaluation , pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
60







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The audiologist stated that

It is the opinion of this audiologist that his 
noise induced hearing losses may or may not have 
begun in the service.  Noise induced hearing loss 
can affect 3,000, 4,000 and 6,000 hertz initially.  
[The veteran's] entrance and separation 
examinations did not test 3,000 nor 6,000 hertz.  
No opinion regarding whether or not this noise 
induced loss was created from post service noise 
exposure or service noise exposure can be derived 
from the test results obtained today, as well as 
those in [the veteran's] record.

The veteran was also afforded an ear disease examination by 
VA in September 1998.  This examination noted that the 
veteran had been exposed to heavy artillery and also to 
automatic weapons in the service.  The physical examination 
of the ears was negative.  The diagnosis was bilateral 
sensorineural hearing loss.  The examiner stated 

These findings are consistent with threshold shifts 
from loud noise exposure in service which is likely 
the etiology of his problem.  He does work in the 
logging business now, but only worked for the past 
couple of years in this business which I do not 
think has affected his hearing significantly.

After a careful review of the evidence of record, it is found 
that that record supports a finding of entitlement to service 
connection for a right ear hearing loss disability.  While 
the audiologist did not provide a definitive opinion as to 
the etiology of this hearing loss, the ear diseases examiner 
stated that his noise exposure in service was the likely 
source of his diagnosed right ear hearing loss disability.  
Therefore, giving the veteran the benefit of the doubt, it is 
found that the evidence supports a grant of service 
connection for a right ear hearing loss disability.


ORDER

Service connection for a right ear hearing loss disability is 
granted.


REMAND

Given the award of service connection for a right ear hearing 
loss disability, and in order to provide the veteran due 
process, it is found that this case must be remanded so that 
the RO can evaluate the veteran's now service-connected 
bilateral hearing loss disability.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should review the evidence of 
record and evaluate the veteran's now 
service-connected bilateral hearing loss 
disability.  If any further development 
is deemed necessary, to include the 
performance of another VA examination, it 
should be accomplished.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he should be provided with an appropriate 
supplemental statement of the case, and an opportunity to 
respond, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.  The 
appellant is free to furnish additional evidence while his 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

